               Case 1:18-cv-12339-FDS Document 1 Filed 11/07/18 Page 1 of 37



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS

 VERONICA LONGWELL, Individually and on
 behalf of all others similarly situated,

                                   Plaintiff,

 v.

 CAMBER PHARMACEUTICALS, INC.                                     Civil Action No.:______________
 -and-
 HETERO USA INC.                                                        Jury Trial Demanded
 -and-
                                                                       Complaint-Class Action
 HETERO DRUGS, LIMITED.
                           Defendants.

                                   CLASS ACTION COMPLAINT

          Plaintiff Veronica Longwell (“Plaintiff”), individually and on behalf of all others similarly

situated, brings this action against Camber Pharmaceuticals, Inc. (“Camber”), Hetero USA Inc.

(“Hetero USA”), and Hetero Drugs, Limited. (“Hetero”) (collectively, “Defendants”). Plaintiff’s

allegations are based upon personal knowledge, the investigation of counsel, and information and

belief.

                                       I.       INTRODUCTION
          1.       Plaintiff brings this action on behalf of herself and hundreds of thousands of other

Valsartan consumers who paid for Defendants’ generic Valsartan that was adulterated through its

contamination with an IARC- and EPA-listed probable human carcinogen known as N-

nitrosodimethylamine (“NDMA”).

          2.       At all times during the period alleged herein, Defendants represented and warranted

to consumers that their generic Valsartan products were therapeutically equivalent to and

otherwise the same as brand DIOVAN®, were otherwise fit for their ordinary uses, and were

otherwise manufactured and distributed in accordance with applicable laws and regulations.
            Case 1:18-cv-12339-FDS Document 1 Filed 11/07/18 Page 2 of 37



       3.       However, for years, Defendants willfully ignored warning signs regarding the

operating standards at the Zhejiang Huahai Pharmaceuticals (“ZHP”) manufacturing plant in

China, and Hetero’s laboratories facilities (“HLF”) in India, and continued to allow ZHP and HLF

to manufacture their Valsartan products for sale to consumers in the United States even after

Defendants knew or should have known that their Valsartan products manufactured by ZHP and

HLF contained or likely contained NDMA and/or other impurities.

       4.       These adulterated Valsartan drugs were introduced into the American market at

least as far back as 2015 for Defendants to profit from their sale to American consumers, such as

Plaintiff and Class Members. However, evidence now suggests that the contamination dates back

at least as far as 2012. Plaintiff and Class Members paid for all or part of their Valsartan

prescriptions that were illegally introduced into the market by Defendants and which were not fit

for their ordinary use. Defendants have been unjustly enriched through the sale of these adulterated

drugs since at least 2012. Defendants’ conduct also constitutes actionable common law fraud,

consumer fraud, and other violations of state law.


                                       II.    PARTIES
       5.       Plaintiff Veronica Longwell is a U.S. citizen who resides and is domiciled in

Massachusetts. During the class period, she paid money for one or more of Defendant Camber’s

Valsartan products. Defendant Camber expressly and impliedly warranted to Plaintiff Longwell

that their respective generic Valsartan products were the same as brand Diovan. Had Defendants’

deception about the impurities within their products been made known earlier, Plaintiff Longwell

would not have paid for Defendants’ Valsartan products.

       6.       Defendant Camber Pharmaceuticals (“Camber”) is a Delaware limited liability

company with its principal place of business located at 1031 Centennial Ave, Piscataway

Township, NJ 08854. On information and belief, none of Camber’s members are domiciled in

                                                -2-
              Case 1:18-cv-12339-FDS Document 1 Filed 11/07/18 Page 3 of 37



Massachusetts. At all times material to this case, Camber has been engaged in the manufacturing,

sale, and distribution of adulterated generic Valsartan in the United States, including in the

Commonwealth of Massachusetts.

         7.       Defendant Hetero USA Inc. (“Hetero USA”) is a Delaware limited liability

company with its principal place of business located at 2002 Eastpark Blvd., Cranbury, New Jersey

08512.         On information and belief, none of Hetero USA’s members are domiciled in

Massachusetts.      At all times material to this case, Hetero USA has been engaged in the

manufacturing, sale, and distribution of adulterated generic Valsartan in the United States,

including in the Commonwealth of Massachusetts.

         8.       Defendant Hetero Drugs, Limited (“Hetero”) is an India company, organized under

the laws of India, with its principal place of business located at 7-2-A2, Hetero Corporate,

Industrial Estates, Sanath Nagar, Hyderabad – 500 018 A.P. India. On information and belief,

Hetero exercised control over subsidiary and/or affiliate entities that sold generic Valsartan in the

United States, including but not limited to Camber and Hetero USA. At all times materials to this

case, Hetero engaged in the manufacturing, sale, and distribution of adulterated generic Valsartan

in the United States, including in the Commonwealth of Massachusetts, and purposefully availed

itself of doing business in the United States and Massachusetts.


                             III.   JURISDICTION AND VENUE
         9.       This Court has original jurisdiction pursuant to the Class Action Fairness Act, 28

U.S.C. § 1332(d), because (a) at least one member of the proposed class is a citizen of a state

different from that of Defendants, (b) the amount in controversy exceeds $5,000,000, exclusive of

interest and costs, (c) the proposed class consists of more than 100 class members, and (d) none of

the exceptions under the subsection apply to this action. In addition, this Court has original

jurisdiction pursuant to 28 U.S.C. § 1331.

                                                  -3-
          Case 1:18-cv-12339-FDS Document 1 Filed 11/07/18 Page 4 of 37



       10.     This Court has personal jurisdiction over Defendants because each Defendant has

sufficient minimum contacts in Massachusetts (and the United States generally) and otherwise

intentionally avails itself of the markets within Massachusetts through its business activities, such

that the exercise of jurisdiction by this Court is proper and necessary.

       11.     Venue is proper in this District because: Plaintiff Longwell resides in this District,

28 U.S.C. § 1391(b)(1); because “a substantial part of the events or omissions giving rise to the

claim occurred” in this District, 28 U.S.C. § 1391(b)(2); and because Defendants are subject to the

personal jurisdiction of this Court, 28 U.S.C. § 1391(b)(3).


                             IV.    FACTUAL ALLEGATIONS
   A. Valsartan Background
       12.     Valsartan is a potent, orally active nonpeptide tetrazole derivative which cases a

reduction in blood pressure, and is used in the treatment of hypertension, heart failure, and post-

myocardial infarction.

       13.     Valsartan is the generic version of the registered listed drug (“RLD”) DIOVAN®

(“Diovan”), which was marked in tablet form by Novartis AG (“Novartis”) beginning in July 2001

upon approval by the U.S. Food and Drug Administration (“FDA”).

       14.     Diovan was an immensely popular drug. Globally, Diovan generated $5.6 billion

in sales in 2011 according to Novartis’s Form 20-F for that year, of which $2.33 billion was from

the United States.

       15.     Diovan’s FDA-approved label specifies its active and inactive ingredients. NDMA

is not an FDA-approved ingredient of Diovan. Nor is NDMA an FDA-approved ingredient of any

generic Valsartan product.

       16.     Although Novartis’s Diovan patents expired in September 2012, Novartis was

spared generic competition until approximately June 2014 because Ranbaxy Pharmaceuticals (the

                                                 -4-
            Case 1:18-cv-12339-FDS Document 1 Filed 11/07/18 Page 5 of 37



generic exclusivity holder) was unable to achieve FDA approval for its generic Diovan, thus

effectively preventing other generic competition under the Hatch-Waxman Act, until Ranbaxy

achieved FDA approval and began to market its generic product.

    B. The Generic Drug Approval Framework
          17.   The Drug Price Competition and Patent Term Restoration Act of 1984 – more

commonly referred to as the Hatch-Waxman Act – is codified at 21 U.S.C. § 355(j).

          18.   Brand drug companies submitting a New Drug Application (“NDA”) are required

to demonstrate clinical safety and efficacy through well-designed clinical trials. 21 U.S.C. § 355

et seq.

          19.   By contrast, generic drug companies submit an Abbreviated New Drug Application

(“ANDA”). Instead of demonstrating clinical safety and efficacy, generic drug companies need

only demonstrate bioequivalence to the brand or reference listed drug (“RLD”). Bioequivalence

is the “absence of significant difference” in the pharmacokinetic profiles of two pharmaceutical

products. 21 C.F.R. § 320.1(e).

          20.   The bioequivalence basis for ANDA approval is premised on the generally accepted

proposition that equivalence of pharmacokinetic profiles of two drug products is accepted as

evidence of therapeutic equivalence. In other words, if (1) the RLD is proven to be safe and

effective for the approved indication through well-designed clinical studies accepted by the FDA,

and (2) the generic company has shown that its ANDA product is bioequivalent to the RLD, then

(3) the generic ANDA product must be safe and effective for the same approved indication as the

RLD.

          21.   In other words, generic drug manufacturers have an ongoing federal duty of

sameness in their products. Under 21 U.S.C. § 355(j), the generic manufacturer must show the

following things as relevant to this case: the active ingredient(s) are the same as the RLD,


                                               -5-
          Case 1:18-cv-12339-FDS Document 1 Filed 11/07/18 Page 6 of 37



§ 355(j)(2)(A)(ii); and, that the generic drug is “bioequivalent” to the RLD and “can be expected

to have the same therapeutic effect,” id. at (A)(iv). A generic manufacturer (like a brand

manufacturer) must also make “a full statement of the composition of such drug” to the FDA. Id.

at (A)(vi); see also § 355(b)(1)(C).

       22.     And finally, a generic manufacturer must also submit information to show that the

“labeling proposed for the new drug is the same as the labeling approved for the [RLD][.]” 21

U.S.C. § 355(j)(2)(A)(v).

       23.     Upon granting final approval for a generic drug, the FDA will typically state the

generic drug is “therapeutically equivalent” to the branded drug. The FDA codes generic drugs as

“A/B rated” to the RLD branded drug. Pharmacists, physicians, and patients can fully expect such

generic drugs to be therapeutically interchangeable with the RLD, and generic manufacturers

expressly warrant as much through the inclusion of the same labeling as the RLD delivered to

consumers in each and every prescription of it generic products.

       24.     According to the FDA, there are fifteen Abbreviated New Drug Applications

(“ANDAs”) approved for generic Diovan, i.e., Valsartan.

   C. Background on Current Good Manufacturing Practices (“cGMPs”)
       25.     Under federal law, pharmaceutical drugs must be manufactured in accordance with

“current Good Manufacturing Practices” (“cGMPs”) to assure they meet safety, quality, purity,

identity, and strength standards. See 21 U.S.C. § 351(a)(2)(B).

       26.     The FDA’s cGMP regulations are found in 21 C.F.R. Parts 210 and 211. These

detailed regulations set forth minimum standards regarding: organization and personnel (Subpart

B); buildings and facilities (Subpart C); equipment (Subpart D); control of components and drug

product containers and closures (Subpart E); production and process controls (Subpart F);

packaging and label controls (Subpart G); holding and distribution (Subpart H); laboratory controls


                                                -6-
          Case 1:18-cv-12339-FDS Document 1 Filed 11/07/18 Page 7 of 37



(Subpart I); records and reports (Subpart J); and returned and salvaged drug products (Subpart K).

The FDA has worldwide jurisdiction to enforce these regulations if the facility is making drugs

intended to be distributed in the United States.

       27.     Any drug not manufactured in accordance with cGMPs is deemed “adulterated”

and may not be distributed or sold in the United States. See 21 U.S.C. §§ 331(a), 351(a)(2)(B).

Drugs are deemed to be adulterated if the manufacturer fails to comply with cGMPs to assure the

drugs’ safety, quality, purity, identity, and strength and/or if they are contaminated. See 21 U.S.C.

§ 351(a)(2)(A), (B). Federal law prohibits a manufacturer from directly or indirectly causing

adulterated drugs to be introduced or delivered for introduction into interstate commerce. See id.

§ 331(a). States have enacting laws adopting or mirroring these federal standards.

       28.     Per federal law, cGMPs include “the implementation of oversight and controls over

the manufacture of drugs to ensure quality, including managing the risk of and establishing the

safety of raw materials, materials used in the manufacturing of drugs, and finished drug products.”

21 U.S.C. § 351(j). Accordingly, it is a cGMP violation for a manufacturer to contract out

prescription drug manufacturing without sufficiently ensuring continuing quality of the

subcontractors’ operations.

       29.     Indeed FDA regulations require a “quality control unit” to independently test drug

product manufactured by another company on contract:

               (a) There shall be a quality control unit that shall have the
               responsibility and authority to approve or reject all components,
               drug product containers, closures, in-process materials, packaging
               material, labeling, and drug products, and the authority to review
               production records to assure that no errors have occurred or, if errors
               have occurred, that they have been fully investigated. The quality
               control unit shall be responsible for approving or rejecting drug
               products manufactured, processed, packed, or held under contract
               by another company.

21 C.F.R. § 211.22(a).


                                                   -7-
           Case 1:18-cv-12339-FDS Document 1 Filed 11/07/18 Page 8 of 37



   D. The Camber / Hetero USA Manufacturing Facilities
         30.       Camber and Hetero USA are fully owned affiliates or subsidiaries of Hetero.

Camber and Hetero USA, in connection with Hetero, maintain six (6) API manufacturing facilities

in India, which have been approved by the FDA to produce active ingredients for drugs being sold

and marketed in the United States.

         31.      Hetero Pharmaceuticals Laboratories (“HLF”), another affiliated entity of Hetero,

Camber, and Hetero USA, operates the Indian drug manufacturing facilities utilized by Camber

and Hetero USA. Hetero exercises control over HLF as well as Camber and Hetero USA. HLF

has a history of deviations from FDA’s cGMP standards.

         32.       In December of 2016, during an inspection of an oral solid dose drug product

manufacturing facility, the FDA observed, through closed circuit TV surveillance, that HLF

Quality Assurance technicians and “other individuals” were recorded destroying and altering

records pertaining to commercial batch manufacturing immediately before the FDA’s onsite

regulatory inspection. According to a scathing letter, the FDA noted that the following occurred:

               a. HLF employees brought in a document shredder into the “DOCUMENTS
                  STORAGE AREA” four days prior to the FDA inspection;
               b. The FDA observed extensive shredding of what appeared to be “controlled
                  documents” as well as “extensive signing of documents” by Quality Assurance
                  technicians. The FDA noted that the documents were of a color consistent with
                  batch packaging records and batch manufacturing record. HLF failed to maintain
                  documentation of what had been shredded;
               c. One day prior to the FDA inspection an HLF contract employee in the Quality
                  Assurance division removed documents from the shredder and placed them in his
                  pocket; and
               d. At 1:13am the morning the FDA inspectors were set to arrive to the HLF for their
                  regulatory inspections, individuals were seen shredding documents.

         33.      In addition to the destruction of these manufacturing records, the FDA further

observed that production and control records were not prepared for each batch of drug product

produced and did not include complete information relating to the production and control of each

batch.

                                                 -8-
            Case 1:18-cv-12339-FDS Document 1 Filed 11/07/18 Page 9 of 37



          34.   Additionally, data derived from HLF’s programmable logic controller for

compression machines was inconsistent with batch records and validation reports that were

submitted to the FDA in support of applications to manufacture and market drugs in the United

States.

          35.   HLF also failed to include findings of any investigations and follow-up that

occurred as a result of investigations into complaints about their drugs.

          36.   During the December 2016 inspection, equipment at the HLF was found to have

not been cleaned and maintained at appropriate intervals to “prevent contamination that would

alter the safety, identity, strength, quality and purity” of HLF’s drug products.

          37.   During the December 2016 visit, FDA inspectors found that “accuracy, sensitivity

and reproducibility of test methods” were not established and documented.

          38.   In an August 15, 2017, warning letter from the FDA, the FDA strongly

recommended that Hetero (and/or its affiliates and subsidiaries) engage “a consultant, qualified as

set forth in 21 CFR 211.34” to assist Hetero entities in meeting cGMP requirements, but that,

ultimately, “executive management remains responsible for fully resolving all deficiencies and

ensuring ongoing cGMP compliance.”

          39.   In February of 2018, FDA investigators discovered other manufacturing flaws at

an API manufacturing facility of Hetero’s.

          40.   For example, the FDA found that there was a “failure” by HLF to “thoroughly

review any unexplained discrepancy and failure of a bath or any of its components to meet any of

its specifications” whether or not the batch had been already distributed.

          41.   The FDA investigators further found during that February 2018 inspection, that

HLF employees engaged in the processing, holding and testing of a drug product lacked the

training and experience required to perform their assigned functions. Indeed, in a walk-through

                                                 -9-
         Case 1:18-cv-12339-FDS Document 1 Filed 11/07/18 Page 10 of 37



with FDA investigators, several quality control personnel could not explain their assigned

functions and processes after “repeated opportunities” to do so.

       42.     Additionally, FDA investigators concluded that there was “no assurance” that

equipment used in API production was being maintained and/or kept under proper conditions for

manufacturing operations and “to prevent the contamination of the products handled and/or

processed in the equipment.”

   E. Defendants Were Aware of Potential NDMA Contamination As Early As 2012
       43.     Upon information and belief, Defendants, through their affiliated HLF facilities in

India, utilized a manufacturing process which created NDMA as a carcinogenic by-product of its

API.

       44.     If Defendants had not routinely disregarded the FDA’s cGMPs, or had fulfilled

their quality assurance obligations, Defendants would have found the NDMA contamination

almost immediately.

       45.     21 C.F.R. § 211.110 contains the cGMPs regarding the “Sampling and testing of

in-process materials and drug products[.]” Subsection (c) states the following:

               In-process materials shall be tested for identity, strength, quality,
               and purity as appropriate, and approved or rejected by the quality
               control unit, during the production process, e.g., at commencement
               or completion of significant phases or after storage for long periods.

21 C.F.R. § 211.110(c).

       46.     And as reproduced above, Defendants’ own quality control unit are and were

responsible for approving or rejecting drug products manufactured, processed, packed, or held

under contract by HLF.

       47.     If these sampling-related and quality-control-related cGMPs were properly

observed by Defendants, the NDMA contamination in Defendants’ Valsartan products would have

been discovered.

                                               -10-
            Case 1:18-cv-12339-FDS Document 1 Filed 11/07/18 Page 11 of 37



        48.     There are indications that Defendants had actual knowledge of Valsartan’s

contamination with NDMA, and made efforts to conceal or destroy the evidence.

        49.     As alleged above, FDA investigators visited HLF’s facilities and found that HLF

was wantonly and willfully flouting cGMPs and actively destroying documentation regarding their

manufacturing processes.

        50.     These discoveries by the FDA’s investigators suggest that HLF was specifically

aware of impurities in the drugs being manufactured by HLF, including specifically contamination

of Defendants’ Valsartan with NDMA. The efforts to manipulate data constituted an explicit effort

to conceal and destroy evidence and to willfully and recklessly introduce adulterated Valsartan

into the U.S. market.

        51.     And yet, Defendants knowingly, recklessly, and/or negligently introduced

adulterated Valsartan into the U.S. market that was contaminated with NDMA. Defendants failed

to recall their generic Valsartan products because they feared permanently ceding market share to

competitors. And, upon information and belief, Defendants issued the “voluntary” recall of their

Valsartan products only after the FDA had threatened an involuntary recall.

    F. FDA Announces Voluntary Recall of Defendants’ Adulterated Valsartan
        52.     On or about July 27, 2018, the FDA announced expanded recalls of additional

Valsartan products manufactured by Defendants and non-parties, and re-packaged by third

parties.1

        53.     On or about August 9, 2018, the FDA announced voluntary recalls by Defendants

and other manufacturers for their Valsartan products manufactured by Defendants.2 The recall is



1
  FDA News Release, FDA UPDATES ON VALSARTAN RECALLS, at
https://www.fda.gov/Drugs/DrugSafety/ucm613916.htm (last accessed Oct. 26, 2018).
2
  FDA News Release, FDA ANNOUNCES VOLUNTARY RECALL OF SEVERAL MEDICINES CONTAINING VALSARTAN
FOLLOWING DETECTION OF IMPURITY, at
https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm613532.htm (last accessed Oct. 26, 2018).
                                                  -11-
          Case 1:18-cv-12339-FDS Document 1 Filed 11/07/18 Page 12 of 37



for products distributed as early as October 2015.

        54.     As stated in the FDA’s July 13, 2018 statement:

                The U.S. Food and Drug Administration is alerting health care
                professionals and patients of a voluntary recall of several drug
                products containing the active ingredient valsartan, used to treat
                high blood pressure and heart failure. This recall is due to an
                impurity, N-nitrosodimethylamine (NDMA), which was found in
                the recalled products. However, not all products containing
                valsartan are being recalled. NDMA is classified as a probable
                human carcinogen (a substance that could cause cancer) based on
                results from laboratory tests. The presence of NDMA was
                unexpected and is thought to be related to changes in the way the
                active substance was manufactured.

    G. Defendants’ Warranties and Fraudulent and Deceptive Statements to Consumers
       Regarding Their Generic Valsartan Products
        55.     Each Defendant made and breached express and implied warranties and also made

affirmative misrepresentations and omissions to consumers about their adulterated Valsartan

products.

        56.     The FDA maintains a list of “Approved Drug Products with Therapeutic

Equivalence Evaluations” commonly referred to as the Orange Book.3 The Orange Book is a

public document; Defendants sought and received the inclusion of their products in the Orange

Book upon approval of their Valsartan ANDAs. In securing FDA approval to market generic

Valsartan in the United States as an Orange Book-listed therapeutic equivalent to Diovan,

Defendants were required to demonstrate that their generic Valsartan products were bioequivalent

to brand Diovan.

        57.     Therapeutic equivalence for purposes of generic substitution is a continuing

obligation on the part of the manufacturer. For example, according to the FDA’s Orange Book,



3
 FDA, APPROVED DRUG PRODUCTS WITH THERAPEUTIC EQUIVALENCE EVALUATIONS (ORANGE BOOK) SHORT
DESCRIPTION, at
https://www.fda.gov/drugs/informationondrugs/approveddrugs/approveddrugproductswiththerapeuticequivalenceev
aluationsorangebook/default.htm (last accessed Oct. 26, 2018).
                                                   -12-
         Case 1:18-cv-12339-FDS Document 1 Filed 11/07/18 Page 13 of 37



therapeutic equivalence depends in part on the manufacturer’s continued compliance with cGMPs.

       58.     By introducing their respective Valsartan products into the United States market

under the name “Valsartan” as a therapeutic equivalent to Diovan and with the FDA-approved

label that is the same as that of Diovan, Defendants represent and warrant to end users that their

products are in fact the same as and are therapeutically interchangeable with Diovan.

       59.     Each Defendant’s Valsartan product is accompanied by an FDA-approved label.

By presenting consumers with an FDA-approved Valsartan label, Defendants, as generic

manufacturers of Valsartan, made representations and express or implied warranties to consumers

of the “sameness” of their products to Diovan, and that their products were consistent with the

safety, quality, purity, identity, and strength characteristics reflected in the FDA-approved labels

and/or were not adulterated.

       60.     In addition, on information and belief, each Defendant affirmatively

misrepresented and warranted to consumers through their websites, brochures, and other marketing

or informational materials that their Valsartan product complied with cGMPs and did not contain

(or were not likely to contain) any ingredients besides those identified on the products’ FDA-

approved labels.

       61.     The presence of NDMA in Defendants’ Valsartan: (1) renders Defendants’

Valsartan products non-bioequivalent (i.e., not the same) to Diovan and thus non-therapeutically

interchangeable with Diovan, thus breaching Defendants’ express warranties of sameness; (2) was

the result gross deviations from cGMPs thus rendering Defendants’ Valsartan products non-

therapeutically equivalent to Diovan, thus breaching Defendants’ express warranties of sameness;

and (3) results in Defendants’ Valsartan containing an ingredient that is not also contained in

Diovan, also breaching Defendants’ express warranty of sameness (and express warranty that the

products contained the ingredients listed on each Defendant’s FDA-approved label). Each

                                               -13-
         Case 1:18-cv-12339-FDS Document 1 Filed 11/07/18 Page 14 of 37



Defendant willfully, recklessly, and/or negligently failed to ensure their Valsartan products’ labels

and other advertising or marketing statements accurately conveyed information about their

products.

       62.     At all relevant times, Defendants have also impliedly warranted that their Valsartan

products were merchantable and/or fit for their ordinary purposes.

       63.     Naturally, due to its status as a probable human carcinogen as listed by both the

IARC and the U.S. EPA, NDMA is not an FDA-approved ingredient in Valsartan. The presence

of NDMA in Defendants’ Valsartan means that Defendants have violated implied warranties to

Plaintiff and Class Members. The presence of NDMA in Defendants’ Valsartan results in

Defendants’ Valsartan products being non-merchantable and not fit for its ordinary purposes (i.e.,

as a therapeutically interchangeable generic version of Diovan), breaching Defendants’ implied

warranty of merchantability and/or fitness for ordinary purposes.

       64.     For these and other reasons, Defendants’ Valsartan is therefore adulterated it was

illegal for Defendants’ to have introduced such Valsartan in the United States. See 21 U.S.C.

§§ 331(a), 351(a)(2)(B).

       65.     Adulterated Valsartan is essentially worthless. No consumer would purchase an

adulterated Valsartan product or is even allowed to purchase adulterated Valsartan product because

it was illegally introduced into the United States. This is especially so given that alternative, non-

adulterated Valsartan products or competing medications with the same approved indications were

available from other manufacturers.

   H. New Revelations Continue to Unfold About Other Manufacturing Plants
       66.     The recall of Defendants’ Valsartan products is only the tip of the iceberg. Just two

weeks after the FDA’s initial recall announcement, the FDA issued another announcement

expanding the recall to other Valsartan products. On August 20, 2018 the FDA announced that it


                                                -14-
         Case 1:18-cv-12339-FDS Document 1 Filed 11/07/18 Page 15 of 37



was going to test all Valsartan products for NDMA.4 Additionally, on October 30, 2018, the FDA

announced a voluntary recall of irbesartan products, which is a product in the same drug class as

Valsartan.5 Because of Defendants’ and non-parties’ ongoing fraud and deception, the full scope

of Defendants’ and non-parties’ unlawful conduct is not yet known.

    I. Fraudulent Concealment and Tolling
        67.     Plaintiff and Class Members causes of action accrued on the date the FDA

announced the recall of Defendants’ generic Valsartan products.

        68.     Alternatively, any statute of limitation or prescriptive period is equitably tolled on

account of fraudulent concealment. Defendants each affirmatively concealed from Plaintiff and

other Class Members their unlawful conduct. Each Defendant affirmatively strove to avoid

disclosing their knowledge of cGMP violations with respect to Valsartan, and of the fact that their

Valsartan products were adulterated and contaminated with NMDA, and were not the same as

brand Diovan.

        69.     For instance, no Defendant revealed to the public that their Valsartan product

contained NDMA or was otherwise adulterated or non-therapeutically equivalent to Diovan until

the FDA’s recall announcement in July 2018. The inspection report which preceded the recall

announcement was heavily redacted (including the names of the drugs affected by cGMP

violations), and prior inspection reports or warnings were not fully available to the public, if at all.

        70.     To the contrary, each Defendant continued to represent and warrant that their

generic Valsartan products were the same as and therapeutically interchangeable with Diovan.

        71.     Because of this, Plaintiff and other Class Members did not discover, nor would they

discover through reasonable and ordinarily diligence, each Defendant’s deceptive, fraudulent, and


4
  FDA Statement, STATEMENT FROM FDA COMMISSIONER, at http://freepdfhosting.com/1c7e5ed26e.pdf (last
accessed Oct. 26, 2018).
5
  FDA, FDA ALERTS PATIENTS AND HEALTH CARE PROFESSIONALS TO SCIEGEN’S IRBESARTAN RECALL DUE TO
NDEA, at https://www.fda.gov/Drugs/DrugSafety/ucm613916.htm (last accessed Nov. 6, 2018).
                                                  -15-
           Case 1:18-cv-12339-FDS Document 1 Filed 11/07/18 Page 16 of 37



unlawful conduct alleged herein. Defendants’ false and misleading explanations, or obfuscations,

lulled Plaintiff and Class Members into believing that the prices paid for Valsartan were

appropriate for what they believed to be non-adulterated drugs despite their exercise of reasonable

and ordinary diligence.

          72.   As a result of each Defendant’s affirmative and other acts of concealment, any

applicable statute of limitations affecting the rights of Plaintiff and other Class Members has been

tolled. Plaintiff and/or other Class Members exercised reasonable diligence by among other things

promptly investigating and bringing the allegations contained herein. Despite these or other

efforts, Plaintiff were unable to discover, and could not have discovered, the unlawful conduct

alleged herein at the time it occurred or at an earlier time so as to enable this complaint to be filed

sooner.

   J. Plaintiff Veronica Longwell’s Individual Facts
          73.   Plaintiff Veronica Longwell is a Massachusetts citizen who resides and is domiciled

in Haverhill, Massachusetts.

          74.   On or about March 29, 2018, April 13, 2018, and June 8, 2018, Plaintiff Longwell

purchased generic Valsartan manufactured by Defendants and bearing NDC Number 317-220-

746-90. Plaintiff Longwell paid copays of $5.41, $15.55, and $10.87, respectively.

          75.   The generic Valsartan purchased by Plaintiff Longwell manufactured by the

Defendants was not therapeutically equivalent to brand Diovan, was manufactured out of

compliance with cGMPs, and was adulterated by its contamination with NDMA.

          76.   Defendants’ generic Valsartan was sold illegally to Plaintiff Longwell.

   K. Extraterritorial Application of New Jersey or Massachusetts Law
          77.   As alleged above, Camber and Hetero USA named herein maintain their corporate

headquarters in New Jersey.

          78.   The express and implied warranties alleged herein were made from and originated
                                              -16-
         Case 1:18-cv-12339-FDS Document 1 Filed 11/07/18 Page 17 of 37



from Defendants’ respective headquarters in New Jersey.

       79.     The misrepresentations and/or material omissions regarding the therapeutic

equivalence of the Defendants’ Valsartan products to brand Diovan, and regarding the Defendants’

cGMP violations and/or distribution of adulterated Valsartan in the United States were made from

the Defendants’ New Jersey.

       80.     Plaintiff intends to seek additional discovery to show that Defendants’ warranties

and breach thereof, and violations of consumer protection statutes, and other breaches of common

law occurred and emanated primarily from New Jersey, or otherwise as discovery shall

demonstrate.

       81.     Alternatively, Plaintiff intends to show that Defendants have sufficient contacts

with Massachusetts to warrant application of Massachusetts law.


                           V.     CLASS ACTION ALLEGATIONS
       82.     Plaintiff brings this action both individually and as a class action pursuant to Fed.

R. Civ. P. 23(a), 23(b)(2) and 23(b)(3) against Defendants on their own behalf and on behalf of

the Nationwide Class defined below:

               All individuals in the United States of America and its territories and
               possessions who, since at least January 1, 2012, paid any amount of
               money out of pocket (for personal or household use) for Valsartan
               product manufactured by or for Defendants.

       83.     In the alternative, Plaintiff alleges sub-classes for all individuals in each State,

territory, or possession (including specifically Massachusetts and New Jersey) who, since at least

January 1, 2012, paid any amount of money out of pocket for Valsartan product manufactured by

or for Defendants. Collectively, the foregoing Nationwide Class and alternative state sub-classes

are referred to as the “Class.”

       84.     Excluded from the Class are: (a) any Judge or Magistrate presiding over this action,


                                                -17-
          Case 1:18-cv-12339-FDS Document 1 Filed 11/07/18 Page 18 of 37



and members of their families; (b) Defendants and affiliated entities, and their employees, officers,

directors, and agents; (c) Defendants’ legal representatives, assigns and successors; and (d) all

persons who properly execute and file a timely request for exclusion from any Court-approved

class.

         85.      Plaintiff reserves the right to narrow or expand the foregoing class definition, or to

create subclasses as the Court deems necessary.

         86.      Plaintiff meets the prerequisites of Rule 23(a) to bring this action on behalf of the

Class.

         87.      Numerosity: While the exact number of Class Members cannot be determined

without discovery, they are believed to consist of potentially millions of Valsartan consumers

nationwide. The Class Members are therefore so numerous that joinder of all members is

impracticable.

         88.      Commonality: Common questions of law and fact exist as to all Class Members,

including but not limited to:

               a. Whether each Defendant made express or implied warranties of “sameness” to

                  Plaintiff and Class Members regarding their generic Valsartan products;

               b. Whether each Defendant’s Valsartan product was in fact the same as brand Diovan

                  consistent with such express or implied warranties;

               c. Whether each Defendant’s Valsartan product was contaminated with NDMA;

               d. Whether each Defendant’s Valsartan product containing NMDA was adulterated;

               e. Whether Defendants violated cGMPs regarding the manufacture of their Valsartan

                  products;




                                                   -18-
         Case 1:18-cv-12339-FDS Document 1 Filed 11/07/18 Page 19 of 37



             f. Whether each Defendant affirmatively misrepresented or omitted facts that its

                Valsartan product was the same as brand Diovan and thus therapeutically

                interchangeable;

             g. Whether each Defendant affirmatively misrepresented or omitted facts regarding

                its compliance with cGMPs and/or was not adulterated;

             h. Whether Plaintiff and other Class Members have been injured as a result of each

                Defendant’s unlawful conduct, and the amount of damages;

             i. Whether a common damages model can calculate damages on a classwide basis;

             j. When Plaintiff’s and Class Members’ causes of action accrued;

             k. Whether Defendants fraudulently concealed Plaintiff’s and Class Members’ causes

                of action.

       89.      Typicality: Plaintiff’s claims are typical of Class Members’ claims. Plaintiff and

Class Members all suffered the same type of economic harm. Plaintiff has substantially the same

interest in this matter as all other Class Members, and their claims arise out of the same set of facts

and conduct as all other Class Members.

       90.      Adequacy of Representation: Plaintiff is committed to pursuing this action and

have retained competent counsel experienced in pharmaceutical litigation, consumer fraud

litigation, class action, and federal court litigation. Accordingly, Plaintiff and their counsel will

fairly and adequately protect the interests of Class Members. Plaintiff’ claims are coincident with,

and not antagonistic to, those of the other Class Members they seek to represent. Plaintiff has no

disabling conflicts with Class Members and will fairly and adequately represent the interests of

Class Members.

       91.      The elements of Rule 23(b)(2) are met. Defendants have acted on grounds that

apply generally to Class Members so that preliminary and/or final injunctive relief and

                                                 -19-
           Case 1:18-cv-12339-FDS Document 1 Filed 11/07/18 Page 20 of 37



corresponding declaratory relief is appropriate respecting the Class as a whole.

          92.   The elements of Rule 23(b)(3) are met. Here, the common questions of law and fact

enumerated above predominate over the questions affecting only individual Class Members, and

a class action is the superior method for fair and efficient adjudication of the controversy.

Although many other Class Members have claims against Defendants, the likelihood that

individual Class Members will prosecute separate actions is remote due to the time and expense

necessary to conduct such litigation. Serial adjudication in numerous venues is furthermore not

efficient, timely or proper. Judicial resources will be unnecessarily depleted by resolution of

individual claims. Joinder on an individual basis of thousands of claimants in one suit would be

impractical or impossible. In addition, individualized rulings and judgments could result in

inconsistent relief for similarly situated Plaintiff. Plaintiff’ counsel, highly experienced in

pharmaceutical litigation, consumer fraud litigation, class actions, and federal court litigation,

foresee little difficulty in the management of this case as a class action.


                                 FIRST CAUSE OF ACTION
                             BREACH OF EXPRESS WARRANTIES
                       (INDIVIDUALLY AND ON BEHALF OF THE CLASS)

          93.   Plaintiff re-alleges and incorporates the preceding paragraphs as if fully set forth

herein.

          94.   Defendants expressly warranted that its Valsartan product was fit for its ordinary

use, i.e., as an FDA-approved generic pharmaceutical that is therapeutically to and interchangeable

with brand Diovan. In other words, Defendants expressly warranted that their products were the

same as Diovan.

          95.   Defendants sold Valsartan product that they expressly warranted were compliant

with cGMP and/or not adulterated.

          96.   Defendants’ Valsartan product did not conform to each Defendant’s express
                                                 -20-
         Case 1:18-cv-12339-FDS Document 1 Filed 11/07/18 Page 21 of 37



representations and warranties because the product was not manufactured in compliance with

cGMP and/or was adulterated.

       97.     At all times relevant all fifty States and the District of Columbia and Puerto Rico

have codified and adopted the provisions of the Uniform Commercial Code governing the implied

warranty of merchantability and fitness for ordinary purpose: Ala. Code § 7-2-313; Alaska Stat.

§ 45.02.313; Ariz. Rev. Stat. Ann. § 47-2313; Ark. Code. Ann. § 4-2-313; Cal. Com. Code §

2313; Colo. Rev. Stat. § 4-2-313; Conn. Gen. Stat. Ann. § 42a-2-313; 6 Del. Code. § 2-313;

D.C. Code. § 28:2-313; Fla. Stat. Ann. § 672.313; Ga. Code. Ann. § 11-2-313; Haw. Rev. Stat.

§ 490:2-313; Idaho Code § 28-2-313; 810 Ill. Comp. Stat. Ann. 5/2-313; Ind. Code Ann. § 26-

1-2-313; Kan. Stat. Ann. § 84-2-313; Ky. Rev. Stat. Ann. § 355.2-313; 11 Me. Rev. Stat. Ann. §

2-313; Md. Code. Ann. § 2-313; Mass. Gen. Law Ch. 106 § 2-313; Mich. Comp. Laws Ann. §

440.2313; Minn. Stat. Ann. § 336.2-313; Miss. Code Ann. § 75-2-313; Mo. Rev. Stat. § 400.2-

313; Mont. Code Ann. § 30-2-313; Nev. Rev. Stat. U.C.C. § 104.2313; N.H. Rev. Ann. § 382-

A:2-313; N.J. Stat. Ann. § 12A:2-313; N.M. Stat. Ann. § 55-2-313; N.Y. U.C.C. Law § 2-313;

N.C. Gen. Stat. Ann. § 25-2-313; N.D. Stat. § 41-02-313; Ohio Rev. Code Ann. § 1302.26; Okla.

Stat. tit. 12A § 2-313; Or. Rev. Stat. § 72.3130; 13 Pa. C.S. § 2313; P.R. Laws. Ann. Tit. 31,

§ 3841, et seq.; R.I. Gen. Laws § 6A-2-313; S.C. Code Ann. § 36-2-313; S.D. Stat. § 57A-2-313;

Tenn. Code Ann. § 47-2-313; Tex. Bus. & Com. Code Ann. § 2-313; Utah Code Ann. § 70A-2-

313; Va. Code § 8.2-313; Vt. Stat. Ann. 9A § 2-313; W. Va. Code § 46-2-313; Wash. Rev. Code

§ 62A 2-313; Wis. Stat. Ann. § 402.313 and Wyo. Stat. § 34.1-2-313.

       98.     At the time that Defendants marketed and sold its Valsartan product, they

recognized the purposes for which the products would be used, and expressly warranted the

products were the same as brand Diovan, and cGMP compliant and/or not adulterated. These

affirmative representations became part of the basis of the bargain in every purchase by Plaintiff

                                              -21-
           Case 1:18-cv-12339-FDS Document 1 Filed 11/07/18 Page 22 of 37



and other Class Members.

          99.     Defendants breached its express warranties with respect to its Valsartan product as

it was not of merchantable quality, was not fit for its ordinary purpose, and did not comply with

cGMP and/or was adulterated.

          100.    As a direct and proximate result of each Defendants’ breach of implied warranty,

Plaintiff and other Class Members have been injured and suffered damages, in that Defendants’

Valsartan product they purchased was so inherently flawed, unfit, or unmerchantable as to have

essentially zero, significantly diminished, or no intrinsic market value.

                                SECOND CAUSE OF ACTION
                 BREACH OF IMPLIED WARRANTIES OF MERCHANTABILITY AND
                                        FITNESS
                       (INDIVIDUALLY AND ON BEHALF OF THE CLASS)

          101.    Plaintiff re-alleges and incorporates the preceding paragraphs as if fully set forth

herein.

          102.    At all times relevant all fifty States and the District of Columbia and Puerto Rico

have codified and adopted the provisions of the Uniform Commercial Code governing the implied

warranty of merchantability and fitness for ordinary purpose: Ala. Code § 7-2-314; Alaska Stat.

§ 45.02.314; Ariz. Rev. Stat. Ann. § 47-2314; Ark. Code. Ann. § 4-2-314; Cal. Com. Code §

2314; Colo. Rev. Stat. § 4-2-314; Conn. Gen. Stat. Ann. § 42a-2-314; 6 Del. Code. § 2-314;

D.C. Code. § 28:2-314; Fla. Stat. Ann. § 672.314; Ga. Code. Ann. § 11-2-314; Haw. Rev. Stat.

§ 490:2-314; Idaho Code § 28-2-314; 810 Ill. Comp. Stat. Ann. 5/2-314; Kan. Stat. Ann. § 84-

2-314; Ky. Rev. Stat. Ann. § 355.2-314; La. Civ. Code Ann. Art. § 2520; 11 Me. Rev. Stat. Ann.

§ 2-314; Md. Code. Ann. § 2-314; Mass. Gen. Law Ch. 106 § 2-314; Mich. Comp. Laws Ann. §

440.2314; Minn. Stat. Ann. § 336.2-314; Miss. Code Ann. § 75-2-314; Mo. Rev. Stat. § 400.2-

314; Mont. Code Ann. § 30-2-314; Nev. Rev. Stat. U.C.C. § 104.2314; N.H. Rev. Ann. § 382-

A:2-314; N.J. Stat. Ann. § 12A:2-314; N.M. Stat. Ann. § 55-2-314; N.Y. U.C.C. Law § 2-314;
                                                  -22-
           Case 1:18-cv-12339-FDS Document 1 Filed 11/07/18 Page 23 of 37



N.C. Gen. Stat. Ann. § 25-2-314; N.D. Stat. § 41-02-314; Ohio Rev. Code Ann. § 1302.27; Okla.

Stat. tit. 12A § 2-314; Or. Rev. Stat. § 72.3140; 13 Pa. C.S. § 2314; P.R. Laws. Ann. Tit. 31,

§ 3841, et seq.; R.I. Gen. Laws § 6A-2-314; S.C. Code Ann. § 36-2-314; S.D. Stat. § 57A-2-314;

Tenn. Code Ann. § 47-2-314; Tex. Bus. & Com. Code Ann. § 2-314; Utah Code Ann. § 70A-2-

314; Va. Code § 8.2-314; Vt. Stat. Ann. 9A § 2-314; W. Va. Code § 46-2-314; Wash. Rev. Code

§ 62A 2-314; Wis. Stat. Ann. § 402.314 and Wyo. Stat. § 34.1-2-314.

       103.    Defendants were a merchant within the meaning of the above statutes.

       104.    Defendants’ Valsartan product constituted “goods” or the equivalent within the

meaning of the above statutes.

       105.    Defendants were obligated to provide Plaintiff and other Class Members reasonably

fit Valsartan product for the purpose for which the product was sold, and to conform to the

standards of the trade in which Defendants are involved such that the product was of fit and

merchantable quality.

       106.    Defendants knew or should have known that its Valsartan product was being

manufactured and sold for the intended purpose of human consumption as a therapeutic equivalent

to brand Diovan, and impliedly warranted that same was of merchantable quality and fit for that

purpose.

       107.    Defendants breached its implied warranty because each Defendant’s Valsartan

product was not of merchantable quality, nor fit for the product’s ordinary purpose, and did not

conform to the standards generally applicable to such goods.

       108.    As a direct and proximate result of Defendants’ breach of implied warranty,

Plaintiff and other Class Members have been injured and suffered damages, in that Defendants’

Valsartan product they purchased was so inherently flawed, unfit, or unmerchantable as to have

essentially zero, significantly diminished, or no intrinsic market value.

                                                -23-
           Case 1:18-cv-12339-FDS Document 1 Filed 11/07/18 Page 24 of 37




                                  THIRD CAUSE OF ACTION
                                          FRAUD
                        (INDIVIDUALLY AND ON BEHALF OF THE CLASS)

          109.   Plaintiff re-alleges and incorporates the preceding paragraphs as if fully set forth

herein.

          110.   Defendants affirmatively misrepresented material facts including, inter alia, that

their Valsartan products were therapeutically equivalent to brand Diovan and/or complied with

cGMPs and/or were not adulterated.

          111.   Defendants failed to disclose material facts to render non-misleading its statements

about, inter alia, that their Valsartan products were not therapeutically equivalent to brand Diovan

and/or did not comply with cGMPs and/or were adulterated.

          112.   Defendants’ actions had the effect of fraudulently inducing customers to pay in

whole or in part for Defendants’ Valsartan product – product which Defendants knew or should

have known was not therapeutically equivalent to brand Diovan and/or did not comply with GMPs

and/or were adulterated. Plaintiff and other Class Members would not have paid some or all of the

amounts they paid for Defendants’ Valsartan product had they known the truth.

          113.   Defendants knew, or reasonably should have known, that their misrepresentations

were materially false or misleading, or that the omission of material facts rendered such

representations false or misleading.

          114.   Defendants also knew, or had reason to know, that their misrepresentations and

omissions would induce Class members to pay for some or all of the cost of Defendants’ Valsartan

products.

          115.   Defendants’ misrepresentations and omissions were material.

          116.   To the extent applicable, Defendants intended their misrepresentations and

omissions to induce Plaintiff and other Class Members to pay for Defendants’ Valsartan product.

                                                 -24-
         Case 1:18-cv-12339-FDS Document 1 Filed 11/07/18 Page 25 of 37



       117.    But for these misrepresentations and omissions, Plaintiff and other Class Members

would have not have paid for Defendants’ Valsartan product.

       118.    To the extent applicable, Plaintiff and other Class Members were justified in relying

on Defendants’ misrepresentations and omissions.           The same or substantively identical

misrepresentations and omissions were communicated, to each Class member, including through

product labeling and other statements by Defendants. No reasonable consumer would have paid

what they did for Defendants’ Valsartan product but-for Defendants’ unlawful conduct. To the

extent applicable, reliance may be presumed in these circumstances.

       119.    Plaintiff and other Class Members were damaged by reason of Defendants’

misrepresentations and omissions alleged herein.
                               FOURTH CAUSE OF ACTION
                  VIOLATION OF MASSACHUSETTS CONSUMER FRAUD ACT
                      (INDIVIDUALLY AND ON BEHALF OF THE CLASS)

       120.     Plaintiff re-alleges and incorporates the preceding paragraphs as if fully set forth

herein. This claim is asserted on a nationwide basis against Defendants.

       121.    Plaintiff and other members of the class are “persons” within the meaning of Mass.

G.L. c. 93A, et seq.

       122.    Defendant’s conduct alleged herein constitutes a “sale” within the meaning of

Mass. G.L. c. 93A, et seq.

       123.    Plaintiff sent a written demand for relief to the Defendants pursuant to Mass. Mass.

G.L. c. 93A § 9(3) prior to serving Defendants with this lawsuit. The Defendants have not made a

written tender of settlement.

       124.    The Massachusetts Consumer Fraud Protection Act (“MCFPA”) declares unlawful

“[u]nfair methods of competition and unfair or deceptive acts or practices in the conduct of any

trade or commerce.” Mass. G.L. c. 93A § 2(a).


                                                -25-
         Case 1:18-cv-12339-FDS Document 1 Filed 11/07/18 Page 26 of 37



       125.    Defendants have engaged in unfair and deceptive acts in trade and commerce which

have the capacity and tendency to deceive and, in fact, did deceive Plaintiff and the class, and

damaged Plaintiff and class members.

       126.    Defendants affirmatively misrepresented (and/or wrongfully concealed and

omitted) that their Valsartan products were therapeutically equivalent to brand Diovan and/or were

manufactured in compliance with cGMPs and/or were not adulterated. In fact, Defendants’

Valsartan products were contaminated with NDMA resulting in Defendants’ Valsartan products

not being therapeutically equivalent to brand Diovan and not manufactured in compliance with

cGMPs and in fact constituting adulterated pharmaceuticals.

       127.    Defendants committed unlawful, deceptive, and unconscionable trade practices by

marketing, selling, and otherwise placing into the stream of commerce Defendants’ Valsartan

products on the premise they were therapeutically equivalent to brand Diovan and/or manufactured

in compliance with cGMPs and/or were not adulterated.

       128.    Defendants wrongfully concealed, suppressed, and omitted to disclose that its

Valsartan products were not therapeutically equivalent to brand Diovan and/or not manufactured

in compliance with cGMPs and/or were in fact adulterated.

       129.    Defendant’s misrepresentations and omissions had the capacity to mislead Plaintiff

and Class Members into believing (i) that Defendants’ Valsartan Products were therapeutically

equivalent to brand Diovan, (ii) were manufactured in accordance with cGMPs, and/or (iii) were

not adulterated and were legal to sell in the United States when the opposite was true.

       130.    Had Defendants not made misrepresentations or not omitted such facts,

Defendants’ Valsartan products would not have been available to Plaintiff because, among other

reasons, it would have been illegal for Defendants to even introduce their Valsartan products into

the United States. Plaintiff and the class members were injured as a result.

                                               -26-
           Case 1:18-cv-12339-FDS Document 1 Filed 11/07/18 Page 27 of 37



          131.   Because of Defendants’ unlawful, deceptive, unfair, and unconscionable trade

practices, Plaintiff and other members of the class have suffered injury and damages – an

ascertainable loss – in an amount to be determined at trial. Pursuant to the MCFPA, this court has

the power to enjoin Defendants’ conduct.


                                   FIFTH CAUSE OF ACTION
                      VIOLATION OF STATE CONSUMER PROTECTION LAWS
                         (INDIVIDUALLY AND ON BEHALF OF THE CLASS)

          132.   Plaintiff re-alleges and incorporates the preceding paragraphs as if fully set forth

herein.

          133.   Defendants have violated the consumer protection statutes as follows:

                 a.     Defendants have engaged in unfair competition or unfair or deceptive acts

                        or practices in violation of Ala. Code § 8-19-1, et seq.;

                 b.     Defendants have engaged in unfair competition or unfair or deceptive acts

                        or practices in violation of Alaska Stat. § 45.50.471, et seq.;

                 c.     Defendants have engaged in unfair competition or unfair or deceptive acts

                        or practices in violation of Arizona Rev. Stat. § 44-1522, et seq.;

                 d.     Defendants have engaged in unfair competition or unfair or deceptive acts

                        or practices in violation of Ark. Code § 4-88-101, et seq.;

                 e.     Defendants have violated the California Unfair Competition Law by

                        engaging in unfair or deceptive acts or practices in violation of Cal. Bus.

                        Prof. Code § 17200, et seq.;

                 f.     Defendants have engaged in unfair competition or unfair or deceptive acts

                        or practices in violation of Colo. Rev. Stat. § 6-1-105, et seq.;

                 g.     Defendants have engaged in unfair competition or unfair or deceptive acts

                        or practices in violation of Conn. Gen. Stat. § 42-110b, et seq.;
                                                 -27-
Case 1:18-cv-12339-FDS Document 1 Filed 11/07/18 Page 28 of 37



    h.    Defendants have engaged in unfair competition or unfair or deceptive acts

          or practices in violation of 6 Del. Code § 2511, et seq.;

    i.    Defendants have engaged in unfair competition or unfair or deceptive acts

          or practices in violation of D.C. Code § 28-3901, et seq.;

    j.    Defendants have engaged in unfair competition or unfair or deceptive acts

          or practices in violation of Fla. Stat. § 501.201, et seq.;

    k.    Defendants have engaged in unfair competition or unfair or deceptive acts

          or practices in violation of Ga. State 10-1-392, et seq.;

    l.    Defendants have engaged in unfair competition or unfair or deceptive acts

          or practices in violation of Haw. Rev. Stat. § 480, et seq.;

    m.    Defendants have engaged in unfair competition or unfair or deceptive acts

          or practices in violation of Idaho Code § 48-601, et seq.;

    n.    Defendants have engaged in unfair competition or unfair or deceptive acts

          or practices in violation 815 ILCS 505/1, et seq.;

    o.    Defendants have engaged in unfair competition or unfair or deceptive acts

          or practices in violation of Ind. Code Ann. § 24-5-0.5.1, et seq.;

    p.    Defendants have engaged in unfair competition or unfair or deceptive acts

          or practices in violation of Iowa Code Ann. § 714H, et seq.;

    q.    Defendants have engaged in unfair competition or unfair or deceptive acts

          or practices in violation of Kan. Stat. § 50-623, et seq.;

    r.    Defendants have engaged in unfair competition or unfair or deceptive acts

          or practices in violation of Ky. Rev. Stat. § 367.110, et seq.;

    s.    Defendants have engaged in unfair competition or unfair or deceptive acts

          or practices in violation of La. Rev. Stat. § 51:1401, et seq.;

                                   -28-
Case 1:18-cv-12339-FDS Document 1 Filed 11/07/18 Page 29 of 37



    t.    Defendants have engaged in unfair competition or unfair or deceptive acts

          or practices in violation of 5 Me. Rev. Stat. § 207, et seq.; Defendants have

          engaged in unfair competition or unfair or deceptive acts or practices in

          violation of Md. Com. Law Code § 13-101, et seq.;

    u.    Defendants have engaged in unfair competition or unfair or deceptive acts

          or practices in violation of Mass. Gen. L. Ch. 93A, et seq.;

    v.    Defendants have engaged in unfair competition or unfair or deceptive acts

          or practices in violation of Mich. Stat. § 445.901, et seq.;

    w.    Defendants have engaged in unfair competition or unfair or deceptive acts

          or practices in violation of Minn. Stat. § 325F.67, et seq.;

    x.    Defendants have engaged in unfair competition or unfair or deceptive acts

          or practices in violation of Miss. Code Ann. § 75-24-1, et seq.;

    y.    Defendants have engaged in unfair competition or unfair or deceptive acts

          or practices in violation of Vernon’s Mo. Rev. Stat. § 407.0 10, et seq.;

    z.    Defendants have engaged in unfair competition or unfair or deceptive acts

          or practices in violation of Mont. Code § 30-14-101, et seq.;

    aa.   Defendants have engaged in unfair competition or unfair or deceptive acts

          or practices in violation of Neb. Rev. Stat. § 59-1601, et seq.;

    bb.   Defendants have engaged in unfair competition or unfair or deceptive acts

          or practices in violation of Nev. Rev. Stat. § 598.0903, et seq.;

    cc.   Defendants have engaged in unfair competition or unfair or deceptive acts

          or practices in violation of N.H. Rev. Stat. § 358-A:1, et seq.;

    dd.   Defendants have engaged in unfair competition or unfair or deceptive acts

          or practices in violation of N.J. Stat. Ann. § 56:8-1, et seq.;

                                   -29-
Case 1:18-cv-12339-FDS Document 1 Filed 11/07/18 Page 30 of 37



    ee.   Defendants have engaged in unfair competition or unfair or deceptive acts

          or practices in violation of N.M. Stat. Ann. § 57-12-1, et seq.;

    ff.   Defendants have engaged in unfair competition or unfair or deceptive acts

          or practices in violation of N.Y. Gen. Bus. Law § 349, et seq.;

    gg.   Defendants have engaged in unfair competition or unfair or deceptive acts

          or practices in violation of N.C. Gen. Stat. § 75-1.1, et seq.;

    hh.   Defendants have engaged in unfair competition or unfair or deceptive acts

          or practices in violation of N.D. Cent. Code § 51-15-01, et seq.;

    ii.   Defendants have engaged in unfair competition or unfair or deceptive acts

          or practices in violation of Ohio Rev. Stat. § 1345.01, et seq.

    jj.   Defendants have engaged in unfair competition or unfair or deceptive acts

          or practices in violation of Okla. Stat. tit. 15 § 751, et seq.;

    kk.   Defendants have engaged in unfair competition or unfair or deceptive acts

          or practices in violation of Or. Rev. Stat. § 646.605, et seq.;

    ll.   Defendants have engaged in unfair competition or unfair or deceptive acts

          or practices in violation of 73 Pa. Stat. § 201-1, et seq.;

    mm.   Defendants have engaged in unfair competition or unfair or deceptive acts

          or practices in violation of R.I. Gen. Laws § 6-13.1-1, et seq.;

    nn.   Defendants have engaged in unfair competition or unfair or deceptive acts

          or practices in violation of S.C. Code Laws § 39-5-10, et seq.;

    oo.   Defendants have engaged in unfair competition or unfair or deceptive acts

          or practices in violation of S.D. Code Laws § 37-24-1, et seq.;

    pp.   Defendants have engaged in unfair competition or unfair or deceptive acts

          or practices in violation of Tenn. Code § 47-18-101, et seq.;

                                    -30-
         Case 1:18-cv-12339-FDS Document 1 Filed 11/07/18 Page 31 of 37



              qq.     Defendants have engaged in unfair competition or unfair or deceptive acts

                      or practices in violation of Tex. Bus. & Com. Code § 17.41, et seq.;

              rr.     Defendants have engaged in unfair competition or unfair or deceptive acts

                      or practices in violation of Utah Code Ann. § 13-11-1, et seq.;

              ss.     Defendants have engaged in unfair competition or unfair or deceptive acts

                      or practices in violation of Vt. Stat. Ann. Tit. 9, § 2451, et seq.;

              tt.     Defendants have engaged in unfair competition or unfair or deceptive acts

                      or practices in violation of Va. Code § 59.1-196, et seq.;

              uu.     Defendants have engaged in unfair competition or unfair or deceptive acts

                      or practices in violation of Wash. Rev. Code § 19.86.010, et seq.;

                      Defendants have engaged in unfair competition or unfair or deceptive acts

                      or practices in violation of W. Va. Code § 46A-6-101, et seq.;

              vv.     Defendants have engaged in unfair competition or unfair or deceptive acts

                      or practices in violation of Wis. Stat. § 100.20, et seq.;

              ww.     Defendants have engaged in unfair competition or unfair or deceptive acts

                      or practices in violation of Wyo. Stat. § 40-12-100, et seq.; and

              xx.     Defendants have engaged in unfair competition or unfair or deceptive acts

                      or practices in violation of 23 L.P.R.A. § 1001, et seq., the applicable statute

                      for the Commonwealth of Puerto Rico.

       134.   Defendants’ conduct constitutes trade or commerce or other actionable activity

within the meaning of the above statutes.

       135.   Each Plaintiff and other Class Member are consumers or persons aggrieved by

Defendants’ misconduct within the meaning of the above statutes.

       136.   To the extent applicable, each Defendants knew, intended, or should have known

                                               -31-
           Case 1:18-cv-12339-FDS Document 1 Filed 11/07/18 Page 32 of 37



that their fraudulent and deceptive acts, omissions, or concealment would induce reliance and that

reliance can be presumed under the circumstances.

          137.   As a direct and proximate result of Defendants’ unfair methods of competition and

unfair or deceptive acts or practices, Plaintiff and other Class Members have suffered damages in

an amount – an ascertainable loss – to be proved at trial.

                                  SIXTH CAUSE OF ACTION
                                    UNJUST ENRICHMENT
                        (INDIVIDUALLY AND ON BEHALF OF THE CLASS)

          138.   Plaintiff re-alleges and incorporates the preceding paragraphs as if fully set forth

herein.

          139.   As alleged herein, Defendants were unjustly enriched at the expense of Plaintiff

and other Class Members by virtue of the latter’s paying for Defendants’ Valsartan product.

          140.   Defendants profited immensely from introducing a carcinogen into the United

States for human consumption. On top of that, because Defendants’ Valsartan products were

adulterated, their distribution and sale in the United States was illegal.

          141.   Plaintiff and other Class Members were unjustly deprived of money obtained by

Defendants as a result of the improper amounts paid for Defendants’ Valsartan product. It would

be inequitable and unconscionable for Defendants to retain the profit, benefit, and other

compensation obtained from Plaintiff and other Class Members as a result of their wrongful

conduct alleged in this Complaint.

          142.   Plaintiff and other Class Members are entitled to seek and do seek restitution from

Defendants as well as an order from this Court requiring disgorgement of all profits, benefits, and

other compensation obtained by Defendants by virtue of its wrongful conduct.




                                                 -32-
            Case 1:18-cv-12339-FDS Document 1 Filed 11/07/18 Page 33 of 37



                                  SEVENTH CAUSE OF ACTION
                                        NEGLIGENCE
                         (INDIVIDUALLY AND ON BEHALF OF THE CLASS)

           143.   Plaintiff re-alleges and incorporates the preceding paragraphs as if fully set forth

herein.

           144.   Defendants owed a duty to Plaintiff and the Class to use and exercise reasonable

and due care in the manufacturing of its Valsartan product.

           145.   Defendants owed a duty to Plaintiff and the Class to ensure that the Valsartan

product it sold in the United States was therapeutically equivalent to brand Diovan and/or complied

with cGMPs and/or was not adulterated.

           146.   Defendants owed a duty to care to Plaintiff and the Class because they were the

foreseeable, reasonable, and probable user of Valsartan product and victim of each Defendant’s

fraudulent and deceptive activities. Defendants knew, or should have known, that its Valsartan

product was not therapeutically equivalent to brand Diovan and/or did not comply with cGMPs

and/or were adulterated, and each was in the best position to uncover and remedy these

shortcomings.

           147.   Defendants failed to do this. Defendants inadequately oversaw the manufacture

and sale of its own Valsartan product. Defendants knew that ignoring the manufacturing issues

surrounding its Valsartan product would damage Plaintiff and the Class and increase its own

profits.

           148.   Defendants maintained or should have maintained a special relationship with

Plaintiff and the Class, as they were obligated to ensure that its Valsartan product complied with

cGMPs and/or was not adulterated.

           149.   Defendants’ own actions and inactions created a foreseeable risk of harm to

Plaintiff and the Class. Each Defendant’s misconduct included, but was not limited to, failing to

                                                  -33-
           Case 1:18-cv-12339-FDS Document 1 Filed 11/07/18 Page 34 of 37



oversee actions taken in the manufacture and sale of its Valsartan product.

          150.    Defendants breached the duties owed to Plaintiff and the Class by failing to exercise

reasonable care sufficient to protect the interests and meet the needs of Plaintiff and the Class.

          151.    As a direct and proximate result of each Defendants’ negligent conduct, Plaintiff

and the Class has suffered injury and are entitled to damages in an amount to be proven at trial.


                                  EIGHTH CAUSE OF ACTION
                                     NEGLIGENCE PER SE
                         (INDIVIDUALLY AND ON BEHALF OF THE CLASS)

          152.    Plaintiff re-alleges and incorporates the preceding paragraphs as if fully set forth

herein.

          153.    Defendants owed a duty to Plaintiff and the Class to use and exercise reasonable

and due care in the manufacturing of its Valsartan product.

          154.    Defendants owed a duty to Plaintiff and the Class to ensure that the Valsartan

product it sold in the United States was therapeutically equivalent to brand Diovan and/or complied

with cGMPs and/or was not adulterated.

          155.    Defendants owed a duty to Plaintiff and the Class because each State, territory, and

possession has adopted and/or adheres to federal cGMP and adulteration standards.

          156.    Defendants failed to comply with federal cGMPs and/or federal adulteration

standards.

          157.    As a result of Defendants’ failures to do so, each Defendant’s own actions and

inactions created a foreseeable risk of harm to Plaintiff and the Class.

          158.    As a direct and proximate result of each Defendants’ negligent conduct, Plaintiff

and the Class has suffered injury and are entitled to damages in an amount to be proven at trial.

                                            JURY DEMAND
          Plaintiff respectfully requests a trial by jury on all causes of action so triable.

                                                    -34-
            Case 1:18-cv-12339-FDS Document 1 Filed 11/07/18 Page 35 of 37



                                        PRAYER FOR RELIEF
        WHEREFORE, Plaintiff prays for the following judgment:

      A.           An Order certifying this Action as a class action;

      B.           An Order appointing Plaintiff as Class Representative, and appointing undersigned

counsel as Class Counsel to represent the Class;

      C.           A Declaration that Defendants are liable pursuant to each and every one of the

above-enumerated causes of action;

      D.           An Order awarding appropriate preliminary and/or final injunctive relief against

the conduct of Defendants described herein;

      E.           Payment to Plaintiff and Class Members of all damages, exemplary or punitive

damages, and/or restitution associated with the conduct for all causes of action in an amount to be

proven at trial;

       F.          An award of attorneys’ fees, expert witness fees, and costs, as provided by

applicable law and/or as would be reasonable from any recovery of monies recovered for or

benefits bestowed on the Class Members;

      G.           An award of statutory penalties to the extent available;

      H.           Interest as provided by law, including but not limited to pre-judgment and post-

judgment interest as provided by rule or statute; and

       I.          Such other and further relief as this Court may deem just, equitable, or proper.




                                                   -35-
       Case 1:18-cv-12339-FDS Document 1 Filed 11/07/18 Page 36 of 37




Dated: November 7, 2018                RESPECTFULLY SUBMITTED,

                                       /s/ Peter J. Ainsworth

                                       Peter J. Ainsworth, Esquire (BBO# 658704)
                                       MEEHAN, BOYLE,
                                       BLACK & BOGDANOW, P.C.
                                       Two Center Plaza, Suite 600
                                       Boston, Massachusetts 02108
                                       Tel.: 617-523-8300
                                       Fax: 617-523-0525
                                       painsworth@meehanboyle.com


                                       Ruben Honik, Esquire (PA Bar 33109)
                                       (pro hac vice pending)
                                       David J. Stanoch, Esquire (PA Bar 91342)
                                       (pro hac vice pending)
                                       GOLOMB & HONIK, P.C.
                                       1835 Market Street, Suite 2900
                                       Philadelphia, PA 19103
                                       Tel.: 215-965-9177
                                       Fax: 215-985-4169
                                       rhonik@golombhonik.com
                                       dstanoch@golombhonik.com


                                       Allan Kanner, Esquire (LA Bar 20580)
                                       (pro hac vice pending)
                                       Conlee S. Whiteley, Esquire (LA Bar 22678)
                                       (pro hac vice pending)
                                       Layne Hilton (LA Bar 36990)
                                       (pro hac vice pending)
                                       KANNER & WHITELEY, LLC
                                       701 Camp Street
                                       New Orleans, Louisiana 70115
                                       Tel.: 504-524-5777
                                       Fax: 504-524-5763
                                       a.kanner@kanner-law.com
                                       c.whiteley@kanner-law.com
                                       l.hilton@kanner-law.com




                                    -36-
Case 1:18-cv-12339-FDS Document 1 Filed 11/07/18 Page 37 of 37




                                Michael L. Slack, Esquire (TX Bar 18476800)
                                (pro hac vice pending)
                                John R. Davis, Esquire (TX Bar 24099518)
                                (pro hac vice pending)
                                SLACK DAVIS SANGER, LLP
                                2705 Bee Cave Road, Suite 220
                                Austin, TX 78746
                                Tel.: 512-795-8686
                                Fax: 512-795-8787
                                mslack@slackdavis.com
                                jdavis@slackdavis.com

                                    Counsel for Plaintiff and the Class




                             -37-
